  Case 1:15-cv-00081-JBS-AMD Document 246 Filed 05/04/19 Page 1 of 1 PageID: 5239

                            ABBOTT BUSHLOW & SCHECHNER, LLP
                                            ATTORNEYS AT LAW



BRUCE E. BUSHLOW                                                                   70-11 FRESH POND ROAD
RICHARD SCHECHNER                                                                   RIDGEWOOD, N.Y. 11385
ALAN L. BUSHLOW                                May 4, 2019                                Tel: (718) 366-0464
_______________________
                                                                                          Fax: (718) 366-7049
MATTHEW A. KAPLAN                      MattKaplanLaw@gmail.com
(licensed in NY and NJ)


    VIA ECF
    Hon. Jerome B. Simandle, U.S.D.J.
    United States District Court for the District of New Jersey
    Mitchell H. Cohen Building & United States Courthouse
    4th & Cooper Streets
    Camden, New Jersey 08101

    Re:      Smith v. Director’s Choice, LLP
             Docket No. 1:15-cv-00081 (JBS)(AMD)

    Dear Judge Simandle:

    This office represents Defendant Director’s Choice, LLP in the above-captioned matter.

    In furtherance of the discussion following the April 30, 2019 Motion Hearing, Defendant
    Director’s Choice, LLP is willing to participate in a Settlement Conference before Magistrate
    Judge Ann Marie Donio.

    Respectfully submitted,

    /s/ Matthew A. Kaplan

    Matthew A. Kaplan
    MAK/ms

    cc:      Russ Smith, Plaintiff Pro Se (via ECF)
